


110 HR 5502 IH: To amend Public Law 106–206 to direct the Secretary of

U.S. House of Representatives
2008-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5502
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2008
			Mr. Boren (for
			 himself and Mr. Young of Alaska)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend Public Law 106–206 to direct the Secretary of
		  the Interior and the Secretary of Agriculture to require annual permits and
		  assess annual fees for commercial filming activities on Federal land for film
		  crews of 5 persons or fewer.
	
	
		1.PurposeThe purpose of this Act is to provide
			 commercial film crews of 5 persons or fewer access to film in areas designated
			 for public use during public hours on Federal lands.
		2.Annual Permit and
			 Fee for Film Crews of 5 persons or fewer
			(a)In
			 GeneralSection (1)(a) of
			 Public Law 106–206 (16 U.S.C. 460l–6d) is amended by—
				(1)redesignating paragraphs (1), (2), and (3)
			 as subparagraphs (A), (B), and (C), respectively;
				(2)striking The Secretary of the
			 Interior and inserting (1)
			 In
			 General.—Except as provided by paragraph (3), the Secretary of
			 the Interior;
				(3)inserting
			 (2) Other
			 considerations.— before The Secretary may
			 include other factors; and
				(4)adding at the end the following new
			 paragraph:
					
						(3)Special rules
				for film crews of 5 persons or fewer
							(A)For any film crew
				of 5 persons or fewer, the Secretary shall require a permit and assess an
				annual fee of $200 for commercial filming activities or similar projects on
				Federal lands administered by the Secretary. The permit shall be valid for
				commercial filming activities or similar projects that occur in areas
				designated for public use during public hours on all Federal lands administered
				by the Secretary for a 12-month period beginning on the date of issuance of the
				permit.
							(B)For persons
				holding a permit described in this paragraph, the Secretary shall not assess,
				during the effective period of the permit, any additional fee for commercial
				filming activities and similar projects that occur in areas designated for
				public use during public hours on Federal lands administered by the
				Secretary.
							(C)In this paragraph,
				the term film crew includes all persons present on Federal land
				under the Secretary’s jurisdiction who are associated with the production of a
				certain film.
							.
				(b)Recovery of
			 CostsSection (1)(b) of
			 Public Law 106–206 (16 U.S.C. 460l–6d) is amended by—
				(1)striking
			 collect any costs and inserting recover any
			 costs; and
				(2)striking
			 similar project and inserting similar projects.
				
